Title: To Thomas Jefferson from George Taylor, Jr., 8 November 1793
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear Sir
New York Nov. 8. 1793. ½ past 11 AM.

Your favor of the 3rd. instant I have had the honor to receive a few moments ago. Ever willing to fulfil my duty to the utmost of my power, I shall take immediate steps for complying with your desire to take arrangements
 
for resuming the Business of the office. To this end I shall set off with my little family in the first days of the next week.
From the present state of the weather and of the disorder in Philadelphia, communicated thro’ the medium of the public prints, it would seem rather imprudent to risk a residence in that City. I should therefore give a preference to Germantown for the present, tho’ the expense should be greater than my circumstances will afford; being convinced that on this occasion Congress will readily allow any extraordinary expenses necessarily incurred in prosecuting the public Business.
I shall immediately forward a copy of your letter to Mr. Blackwell, who I am informed is on Long Island. As to the other Gentlemen, I am totally ignorant of their places of Residence. I have not received a line from Mr. Bankson since the 7. of Octr. last tho’ I have written three letters to him since that date.
Apprehensive that I may miss this days post I must close. With every sentiment of Respect and sincere Regard, I have the honor to be Dr. Sir, Your mo. ob. & Mo. humble servt.

Geo: Taylor Jr.

